Exhibit 10.39

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT AGREEMENT (the “Amendment”) modifies certain terms and conditions
of Executive’s employment agreement with UnitedHealth Care Services, Inc. or an
affiliated entity (the “Employment Agreement”) for the purposes of establishing
documentary compliance with Section 409A of the Internal Revenue Code of 1986
and its accompanying regulations (“Section 409A”), and to permit ongoing
operational compliance with Section 409A. Accordingly, in exchange for the
mutual promises set forth below, notwithstanding anything else to the contrary
in the Employment Agreement, Executive’s Employment Agreement is amended,
effective December 31, 2008, as follows:

 

  1. If Executive becomes entitled to severance compensation, such payments
shall be considered and are hereby designated as a series of separate payments
for purpose of Section 409A.

 

  2. For purposes of payment of the severance compensation, Executive will be
considered to have experienced a termination of employment as of the date that
the facts and circumstances indicated that it is reasonably anticipated that the
Executive will provide no further services after such date or that the level of
bona fide services that Executive is expected to perform permanently decreases
to no more than 20% of the average level of bona fide services that Executive
performed over the immediately preceding 36-month period. Whether Executive has
had a termination of employment will be determined in a manner consistent with
the definition of “separation from service” under Section 409A. A termination of
employment will mean a “separation from service” and will be referred to as a
“Termination.”

Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.

 

UNITED HEALTHCARE SERVICES, INC.     EXECUTIVE By  

/s/ Thomas L. Strickland

   

/s/ Gail Boudreaux

      Gail Boudreaux Its   Executive Vice President and Chief Legal Officer    
Date   December 22, 2008     Date December 22, 2008